PER CURIAM.
Smith appeals from his conviction and sentence for aggravated assault with a firearm1 (a third degree felony). He entered a nolo contendere plea pursuant to a 'written plea bargain agreement, and was sentenced within the limits of the agreement and the requirements of law. However, at the plea hearing, Smith changed his plea to aggravated assault with a deadly weapon (not a firearm) so as to avoid a three-year minimum mandatory sentence. He was sentenced to five years probation, conditioned on serving one year in the county jail.
Although it may make no real difference at this time, we think Smith’s judgment should be corrected to show that he was convicted of aggravated assault with a deadly weapon (not a firearm). In all other régards the judgment is affirmed.
AFFIRM; REMAND to correct sentence.
COBB, W. SHARP and GRIFFIN, JJ., concur.

. §§ 784.021(l)(a) and 775.087(2), Fla.Stat. (1993).